Title: To John Adams from Dr. John Jeffries, 7 January 1790
From: Jeffries, Dr. John
To: Adams, John



Sir
Boston, 7 Jany. 1790—

I lately received a pacquet from Dr. Bancroft, containing the inclosed for you.
By the date &c of the Doctor’s to me, it appears that it was designed for me at Rathbone Place, London; but not being seasonably to meet me there, has been forwarded by a friend, the latter end of October last.—
The Doctor likewise mentions two Volumes said to accompany it;—but these, the friend who forwarded the Packet, informs me were not sent with it; nor have I upon enquiry been able to get any information about them, further than that they were not sent.—
Were it not for this circumstance; and that it is possible, the Letter may contain some other matter than respecting myself, I would not, (after so many personal intrusions, honoured with as many indulgencies from you) have added this to the many and important obligations I owe you & yours.
As I intend improving the earliest good opportunity for England, it renders it improbable I shall again have the honour of paying personally my respects to you or Lady,—will you permit me in improving this, to renew my most grateful acknowledgements for the professional confidence, and the honourable friendship you afforded me in London; and to assure you that I did at that time, and ever shall lament, that my abilities and every other pretension on my part, were so very little worthy of it.—
My dear Mrs. J. who is now in the straw, (having blessed me with a Son) laments even more than myself, that she can not have the pleasure of paying her respects to Mrs. Adams—we unitedly tender her our best and most respectful wishes.
If she should visit this part of the Continent before we leave it, it will afford us singular satisfaction, to have the pleasure of seeing her.—
If, Sir, supported as you are, by such able and more important friends on both sides the Atlantick, there should be anything in which I can in any way be useful to you or any friend of yours, I shall be made happy in proving the obligation I owe you, and tho I may not presume more will engage for fidelity and attention.—
With my most cordial congratulations for the honourable situation which you so deservedly hold; and best wishes that you may succeed to the next, whenever Providence may make it eligible. I request to subscribe, as I feel, your obliged, affectionate friend, and very respectful humble servant
J: Jeffries